Title: To John Adams from Samuel Andrews, 12 March 1782
From: Andrews, Samuel
To: Adams, John



12th: March 1782Paris Hotél de petits Champ. Rue Neuve petits Champvis-a-vis le Compagnie des Indis
Sir

Your Exellency will permitt me to Lay my presant Situation before you being perswaded you will render me all the assistance in your Power. After haveing been most Cruelly detained in this City Sixteen months my affairs have at last pastd: the Council of apprizals. This Council have judged with rigour in respect to me, Which is this, that I am evidently Neutre and in good faith But say I have omitted some formalites in respect to a late ordinance of the King that they could not undertake to intrepret his Law. This it seams is a paper called an act of Proprity. I have from under the Govenour and Secretary hand and Seal of Demerary a paper Comferming me my proprity setting fourth this Vessell is mine. Yett it seams this was not sufficent and in Consequence comfermed the sentance of the Admiralty of Martinieque, But blame them for the great delay they have made.
I have now with great faith and Confidence appeald to the King and Royal Council with whom it lays to render me that justice which so evidently appears to be my due. As His Majesty is hear Himself consernd it is he alone can rightly intrepret the Law And to say, Weather, after a man is acknowledge’d evidently Neutre and in good faith that upon so frivolous a pretence as the neglect of one paper He should stand condemned. I trust when the Royal Council sees into this matter and this Confirmation of proprity it will obviate every difficulty and that His Majesty Himself will declare in my favour conserning my Just demand.
I consider the presant moment as that in which I am bound to make every possible exertion and to leave nothing omitted that may make for me as this Judgment is definetive. Your Exellencey will in consideration pardon the lenth of this letter, Mr. Thaxter imformed me when I had the pleasure to see him that you had recieved a Letter from my Worthy decased friend Mr Ellis Gray respect this my business as also that He had Intrest therein (which is very true). I shall conseive myself under the greatest obligations if you will wright to His Exellency Doctor Franklin upon this head and that my friend Mr Gray had wrote you, or if agreable send him the origanel. It is in his Power to be of infinate sarvis to me. As it is to come before the Royal Council, I shall also thank your Exellency for a line to the Marquis La Fyatte who seames much disposed to render me assistance, as also to aney one you think may give me assistance. His Exellency the Dutch Ambassador has it now in his charge. I have taken care to geet every Intrest from this Quater and deliverd him Instruction from the Hague upon my arrival in this City. I shall be Obliged to your Exellency for your friendley advice an assistance, in this business. I hope you injoy your Health And that the same may be continued to you is the Prayer of your Exellinceys most Obedint & Respectfull Humble Servant 

Sam Andrews


Pleas to present my Complements Mr Thaxter.

